Citation Nr: 1729769	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-43 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of an in-service fracture of the left little finger.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1972 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which continued a noncompensable evaluation for the residual disability of an in-service fracture of the left little finger.  

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In October 2010, the RO granted a 10 percent rating for the left little finger.  In June 2016 the Board denied an increase for Veteran's service connected left little finger.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), appealing the Board's decision.  In February 2017 the parties submitted a joint motion for partial remand (JMR), requesting that the Court vacate and remand the decision of the Board to the extent that it denied entitlement to an increased rating.  The Court ordered that the motion for partial remand be granted. In March 2017, a letter was sent to the Veteran and his representative in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  A letter was received from the Veteran in March 2017, enclosing a 90-day letter response form noting that the Veteran waived AOJ consideration of any additional evidence and requested that the Board proceed with adjudication of the appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS or not relevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this appeal to obtain compliance with the terms of the JMR.  

First, the JMR noted that a July 2015 Nerve Conduction Study (NCS) report was not of record at the time of the June 2016 Board denial.  The JMR noted the Board's finding that a VA neurologist interpreted such study and that such interpretation was sufficient for rating purposes; however, the JMR noted that the VA neurologist's interpretation did not obviate the VA's duty to obtain the NCS, and ordered that the Board attempt to obtain such. 

Next, the JMR noted that the Veteran applied for entitlement to TDIU in April 2010 after submitting his notice of disagreement as to the denial of entitlement to an increased rating for his finger disability in June 2009.  The Board noted that a statement of the case was issued as to the claim for an increased rating in October 2010.  However, the JMR noted that the issue of entitlement to TDIU should have been included in the October 2010 SOC.  Therefore, remand is required to obtain such.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  The RO must specifically request a July 2015 nerve conduction study on the left and right upper limbs.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Issue the Veteran a SOC with respect to the issue of entitlement to TDIU.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these matters to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  If, and only if, the Veteran submits a timely substantive appeal concerning these additional issue should the issues be forwarded to the Board for appellate consideration.

4.  Thereafter, readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




